NOTICE OF ALLOWABILITY
	This Office Action is in response to Applicant’s amendments and arguments filed on 07/11/2022. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 6-7 and 11 have been cancelled.
Claims 1-5, 8-10, and 12-14 are currently pending and considered below.

	EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Steven Castaneda, Attorney of Record, on 08/12/2022.

The application has been amended as follows: 
To the claims as filed on 07/11/2022:
Claim 1 has been amended to include the limitation of --wherein a magnet is coupled to the second frame bracket, and wherein the magnet is configured to magnetically couple a panel fixed on the first frame bracket when the second frame bracket is in the upraised position-- after the limitation of “wherein the second frame bracket is configured to transition from an upraised position to a lowered position when pushed by the user’s foot” in lines 10-11, such that claim 1 now reads as follows:
A treadmill having a frame and a tread belt mounted within the frame, the treadmill operable by a user, and comprising:
an elastic band configured to be coupled to a leg of the user;
a pivoting pulley frame comprising (i) a first frame bracket mounted on a rear end of the frame, (ii) a second frame bracket rotatably coupled to the first frame bracket, (iii) a first pulley disposed on the first frame bracket, and (iv) a second pulley disposed on the second frame bracket;
the elastic band extending to a rear of the treadmill, and then over the first and second pulleys and under the tread belt;
wherein the second frame bracket is configured to transition from an upraised position to a lowered position when pushed by the user’s foot;
wherein a magnet is coupled to the second frame bracket, and wherein the magnet is configured to magnetically couple a panel fixed on the first frame bracket when the second frame bracket is in the upraised position; and
wherein the treadmill has no motor configured to move the tread belt.

Claim 4 has been cancelled.

Claim 14 has been cancelled.

Reasons for Allowance
Claims 1-3, 5, 8-10, and 12-13 are allowed in view of the above Examiner’s Amendments.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to disclose a treadmill in combination with all of the structural and functional limitations, and further comprising an elastic band configured to be coupled to a leg of the user, a pivoting pulley frame comprising (i) a first frame bracket mounted on a rear end of the frame, (ii) a second frame bracket rotatably coupled to the first frame bracket, (iii) a first pulley disposed on the first frame bracket, and (iv) a second pulley disposed on the second frame bracket, the elastic band extending to a rear of the treadmill, and then over the first and second pulleys and under the tread belt, wherein the second frame bracket is configured to transition from an upraised position to a lowered position when pushed by the user’s foot, and wherein a magnet is coupled to the second frame bracket, and wherein the magnet is configured to magnetically couple a panel fixed on the first frame bracket when the second frame bracket is in the upraised position.
The prior art of record to Lee et al. (US Patent No. 6,123,649) teaches a treadmill (10; embodiment of Fig. 18) having a frame (Col. 7 lines 41-45) and a tread belt (204) mounted within the frame, the treadmill comprising an elastic band (212, 216) configured to be coupled to a leg of the user and wherein the elastic band extends to a rear of the treadmill. Lee et al. does not teach a pivoting pulley frame as claimed by Applicant, such that the elastic band extends to the rear of the treadmill and then over first and second pulleys and under the tread belt, wherein a second frame bracket is configured to transition from an upraised position to a lowered position when pushed by the user’s foot, wherein a magnet is coupled to the second frame bracket, wherein the magnet is configured to magnetically couple a panel fixed on a first frame bracket when the second frame bracket is in the upraised position.
The prior art of record to Wilkinson (US Publication No. 2002/0086779) teaches a treadmill (Fig. 8) comprising a frame and an endless tread belt, and further teaches a resistance mechanism configured to be mounted underneath the tread belt and comprising an elastic band (800) that is mounted underneath the tread belt and guides or pulleys (802) directed the elastic member to be connected to a user. Wilkinson does not teach a pivoting pulley frame as claimed by Applicant, such that the elastic band extends to the rear of the treadmill and then over first and second pulleys and under the tread belt, or wherein a second frame bracket is configured to transition from an upraised position to a lowered position when pushed by the user’s foot, wherein a magnet is coupled to the second frame bracket, wherein the magnet is configured to magnetically couple a panel fixed on a first frame bracket when the second frame bracket is in the upraised position.
Wu (US Publication No. 2007/0232463) teaches a pivoting pulley frame (6) for a treadmill (1), wherein the pivoting pulley frame comprises a first frame bracket mounted on a rear end of the treadmill (bracket holding pulley 522), a second frame bracket rotatably coupled to the first frame bracket (link 61), a first pulley (522) disposed on the first frame bracket, and a second pulley (62) disposed on the second frame bracket, wherein the second frame bracket is connected to the first frame bracket by a resilient member (63) so that the second frame bracket is pulled back to an original position when not in user (Figs. 2-3), wherein the second frame bracket is capable of being transitioned from an upraised position to a lowered position when pushed by the user’s foot, and wherein a cable is routed about the first and second pulleys to connect weights (41) to a user’s waist via a connection member (54). Wu does not teach an elastic band being routed about the first and second pulleys, or wherein a magnet is coupled to the second frame bracket, wherein the magnet is configured to magnetically couple a panel fixed on the first frame bracket when the second frame bracket is in the upraised position.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN FISK whose telephone number is (571)272-1042. The examiner can normally be reached 8AM-4PM M-F (Central).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHLEEN M FISK/Examiner, Art Unit 3784                                                                                                                                                                                                        
/GARRETT K ATKINSON/Primary Examiner, Art Unit 3784